Citation Nr: 1429741	
Decision Date: 07/01/14    Archive Date: 07/10/14

DOCKET NO.  08-29 304	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1. Entitlement to service connection for chronic acne.

2. Entitlement to service connection for a cervical spine disorder, claimed as neck pain.  


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

A. Larson, Associate Counsel





INTRODUCTION

The Veteran had active military service from May 1997 to July 2006.

This appeal to the Board of Veterans' Appeals (Board/BVA) is from a June 2007 rating decision of a Department of Veterans Affairs (VA) Regional Office (RO).

The Veteran's claim concerning his cervical spine disorder was remanded in January 2012 for further development.  Specifically, the Board sought a VA examination concerning his complaints of neck pain and their possible relationship to service.  Review of the resulting March 2012 VA examination report reveals that, at the very least, substantial compliance with the remand directives was accomplished, as the examiner did not diagnose an underlying cervical spine condition and instead opined that the pain had other possible causes.  Stegall v. West, 11 Vet. App. 268 (1998); Dyment v. West, 13 Vet. App. 141, 146-47 (1999).  Thus, the Board is proceeding with its adjudication of this claim.

The issue of entitlement to service connection for chronic acne is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

The Veteran does not have a current disorder involving his cervical spine.


CONCLUSION OF LAW

The criteria are not met for service connection for a cervical spine disorder.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 (2013).



REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Procedural Duties

The Veterans Claims Assistance Act of 2000 (VCAA), codified in part at 38 U.S.C.A. §§ 5103, 5103A and implemented in part at 38 C.F.R. § 3.159, amended VA's duties to notify and assist a claimant in developing information and evidence necessary to substantiate a claim.  These VCAA notice requirements apply to all elements of the claim, including the "downstream" disability rating and effective date elements.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), aff'd sub nom. Hartman v. Nicholson, 438 F.3d 1311 (2007).  Ideally, VCAA notice should be provided prior to an initial unfavorable decision on a claim by the RO as the AOJ.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).  Here, the Veteran was provided with initial notice regarding his claims in August 2006 that fully adequate.  He has not alleged any notice deficiency that is unduly prejudicial.  See Shinseki v. Sanders, 129 S. Ct. 1696 (2009).  Thus, the duty to notify has been met.

To satisfy its duty to assist, VA must make reasonable efforts to assist the claimant in obtaining evidence necessary to substantiate the claim.  38 U.S.C.A. § 5103A.  This includes assisting the claimant in obtaining necessary medical examinations and opinions.  Id.  The Board concludes that its duty to assist has also been met.  The Veteran's service treatment records (STRs) and VA treatment records have been obtained and associated with his claims file for consideration.  As well, he was provided VA compensation examinations that, collectively, contain descriptions of the history of the disability at issue, document and consider the relevant medical facts and principles, and provide comment on the neck pain the Veteran is experiencing.  It is clear that the examiners here were fully aware of the pertinent medical facts regarding the Veteran's claimed neck condition.  Thus, VA's duty to assist with respect to obtaining relevant records and examinations has been met.  38 C.F.R. § 3.159(c); Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).




II.  Merits of the Claim

Service connection is granted for disability resulting from personal injury sustained or disease contracted in the line of duty during active military service, or for aggravation during service of a pre-existing condition, meaning for a permanent worsening of the condition above and beyond its natural progression.  38 U.S.C.A. §§ 1110, 1131, 1153; 38 C.F.R. §§ 3.303, 3.306.

"To establish a right to compensation for a present disability, a Veteran must show: '(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or an injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service - the so-called 'nexus' requirement.'"  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2010) (quoting Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004)).

The Federal Circuit Court has held that "[l]ay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical profession."  Jandreau v. Nicolson, 451 F.3d 1331, 1337 (Fed. Cir. 2006).  But in determining whether statements submitted by a Veteran are credible, the Board may consider their internal consistency, facial plausibility, and consistency with other evidence submitted on his behalf.  Caluza v. Brown, 7 Vet. App. at 711, aff'd, 78 F.3d 604 (Fed. Cir. 1996) (per curiam) (table).  Further, the Federal Circuit Court has held that, while the absence of contemporaneous medical records does not, in and of itself, render lay testimony not credible, the Board may weigh the absence of contemporaneous records when assessing the credibility of lay evidence.  See Buchanan v. Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 2006).  Consider also that a Veteran is not competent to provide evidence as to more complex medical questions.  See Woehlaert v. Nicholson, 21 Vet. App. 456 (2007).



Once evidence is determined to be competent, the Board must additionally determine whether the evidence also is credible.  See Rucker v. Brown, 10 Vet. App. 67, 74 (1997) and Layno v. Brown, 6 Vet. App. 465, 469 (1994) ("[Competency] is a legal concept determining whether testimony may be heard and considered by the trier of fact, while [credibility] is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.")

Here, the Veteran asserts that he has a chronic cervical spine disorder manifested by pain in his neck that is the result of injuries to his neck during his active duty service.

The Veteran's STRs show that, in February 1999, he sustained an injury to his neck when he was either hit or he hit his head on the wing of a plane.  An X-ray of his cervical was negative.  The diagnosis was neck muscle strain.  His STRs also show a report of a neck injury in June 1999 and neck pain subsequent to a March 2001 motor vehicle accident.  His military service ended in July 2006.

During a June 2010 VA medical examination of his spine, the Veteran's claims file was reviewed.  He complained that he still had neck pain and soreness from the injuries in service.  The objective physical portion of that examination revealed some limitation of motion of his cervical spine in planes other than forward flexion.  It was also mentioned that his reduced range of motion was not normal, and that there was objective evidence of pain following repetitive motion.  A cervical spine X-ray showed mild rotation of C1-2.  The diagnosis was: normal cervical spine.  The examiner went on to opine that any condition was less likely related in service as there was just a one-time review of SMR (STR) complaint of neck pain and treatment during service for neck condition.

Pursuant to the January 2012 remand directives, the Veteran had another VA examination in March 2012.  There he was diagnosed with "neck pain."  The examiner indicated he reviewed the Veteran's claims file and recorded a history of the Veteran's in-service treatment for neck pain.  He also reviewed x-rays from 

2010 and 2011, which were normal.  He noted that the Veteran stated he had a "crick" in his neck three to four times a week, which he self-treated with Tylenol and stretching.  The Veteran's range of motion measurements were largely normal outside of painful motion.  There was localized tenderness or pain to palpation, but there was not guarding, muscle spasm, radiculopathy, intervertebral disc syndrome (IVDS), or arthritis.  The examiner ultimately concluded that the claimed condition was less likely than not incurred in or caused by the claimed in-service injury.  In his reasoning, the examiner reiterated that despite the Veteran's claims that he had a chronic injury to his neck while in service, there was no current radiographic evidence of a cervical spine injury or any degenerative changes.  He further opined that the Veteran's current pain complaints were related to soft tissue symptoms that could have many etiologies including his car accident, working in the restaurant business, his service-connected temporomandibular joint (TMJ) dysfunction, recreational use of all-terrain vehicles, or his sleeping position.  He noted stated that the Veteran's symptoms usually occur in the early morning and were relieved with range of motion exercises.  

The most fundamental requirement for any claim for service connection is that the Veteran must have proof he has the condition claimed.  See Degmetich v. Brown, 8 Vet. App. 208 (1995); 104 F.3d 1328 (1997) (indicating VA compensation only may be awarded to an applicant who has disability existing on the date of application, not for past disability); but see also McClain v. Nicholson, 21 Vet. App. 319 (2007) (further clarifying that this requirement of current disability is satisfied when the claimant has the disability at the time the claim for VA disability compensation is filed or during the pendency of the claim and that a claimant may be granted service connection even though the disability resolves prior to VA's adjudication of the claim).  Congress has specifically limited entitlement for service-connected disease or injury to cases where such incidents have resulted in actual disability.  Brammer v. Derwinski, 3 Vet. App. 223 (1992); Rabideau v. Derwinski, 2 Vet. App. 141 (1992); Gilpin v. Brown, 155 F.3d 1353 (Fed. Cir. 1998).  A current disability means a disability shown by competent and credible evidence to exist.  Chelte v. Brown, 10 Vet. App. 268 (1997).  Pain alone, without a diagnosed or identifiable underlying malady or condition, does not in and of itself constitute a disability for which service connection may be granted.  Sanchez-Benitez v. West, 13 Vet. App. 282, 285 (1999), vacated in part by Sanchez-Benitez v. Principi, 259 F.3d 1356 (Fed. Cir. 2001).

Here, the Veteran has complained of neck pain.  However, both VA examiners found that he did not suffer from a current cervical spine disorder.  The June 2010 VA examiner diagnosed a normal cervical spine, and the January 2012 VA examiner specifically stated that there was no current radiographic evidence of a cervical spine injury or any degenerative changes.  Although the Veteran firmly believes he has a cervical spine disorder, there is no clinical evidence of a diagnosis to support his contention.  The Veteran is competent to describe his current symptoms.  However, the Board finds the findings of the VA examiners, as well as the diagnostic testing, showing that the Veteran does not have a current cervical spine disorder to be more probative than the Veteran's opinion, given the medical expertise of the examiners and the objective test results.  Without a current disability, the preponderance of the evidence is against the Veteran's claim.  Thus, the benefit of the doubt rule does not apply and the claim is denied.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App 49 (1990).


ORDER

Entitlement to service connection for a cervical spine disorder, claimed as neck pain, is denied.


REMAND

Unfortunately, a remand is required again for the Veteran's claim of entitlement to service connection for chronic acne.  Although the Board sincerely regrets the additional delay, it is necessary to ensure that there is a complete record upon which to decide the Veteran's claim so that he is afforded every possible consideration.

In the January 2012 remand, the Board sought an addendum opinion regarding the etiology of the Veteran's chronic acne.  As the previous June 2010 VA examination had relied solely on the absence of any documented aggravation of the Veteran's pre-existing acne condition in the STRs in providing its negative opinion, the Board directed the examiner to comment on the Veteran's own lay assertions that his acne had worsened while in service.  

Review of the subsequent March 2012 VA examination, however, reveals that the examiner again did not consider the Veteran's lay statements regarding his condition.  The examiner opined that the acne, which clearly and unmistakably existed prior to service, was clearly and unmistakably not aggravated beyond its natural progression during service.  His reasoning was based on medical literature, but he did not include comment on the Veteran's lay assertions that his acne condition had in fact worsened in-service.  As this was specifically directed in the January 2012 remand, another remand is necessary, as this additional development and comment is mandatory, not merely discretionary.  Stegall v. West, 11 Vet. App. 268, 271 (1998).  

Accordingly, the case is REMANDED for the following action:

1. Refer the claims file back to the VA examiner that provided the skin disease examination in March 2012 for an addendum opinion.  

Based on review of the claims file, he is requested to provide opinion(s) as to the following:

(a) Did the Veteran's preexisting acne undergo an increase in severity of the underlying pathology during service?

(b) If there was an increase in severity of the underlying pathology of the acne during service, does clear and unmistakable (obvious, manifest, and undebatable) evidence show that it was due to the natural progress of the disease, or was it beyond the natural progression?

In providing the requested opinion(s), the examiner must consider the Veteran's lay testimony that he continued to experience acne while in service to an even greater extent than he had prior to service.  

The examiner must provide a comprehensive report including complete rationales for all opinions and conclusions reached 

If, for whatever reason, it is not possible or feasible to have this same VA examiner provide further comment, then have someone else equally qualified provide the necessary opinion.  In this eventuality, it may necessitate having the Veteran reexamined, but this is left to the designee's discretion.

2. Then, readjudicate the claim in light of the additional evidence.  If the claim is not granted to the Veteran's satisfaction, send him and his representative a supplemental statement of the case (SSOC) and give them time to submit additional evidence and/or argument in response before returning the file to the Board for further appellate consideration of the claim.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



______________________________________________
P.M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


